DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first conductivity type impurity" in line 17 and 34 in unclear as is that the same or different from a first conductivity type impurity as previously claim (lines 4)? For examination purposes, the examiner has interpreted this limitation to mean that it is different from the first conductivity type impurity. Clarification is requested. 
Claim 1 recites the limitation "a second conductivity type impurity" in line 24-25 and 41-42 in unclear as is that the same or different from a second conductivity type impurity as previously claim (lines 7-8)? For examination purposes, the examiner has 
Claim 2 recites the limitation "the first region and the second region" in lines 5-7 lines 15-17 and line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3-5 recites the limitation "the plurality of second semiconductor layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that the plurality of third semiconductor layers. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2008/0246084) in view of Minato et al. (US 2003/0132450). 
As for claim 1, Ono et al. disclose in Fig. 2A-4B and the related text a method for manufacturing a semiconductor device, the method comprising: 
selectively ion-implanting a first conductive type impurity 24 5into a first region of a first semiconductor layer 21 [0039], the first conductive type impurity having a first amount in the first region of the first semiconductor layer (fig. 2B); 
selectively ion-implanting a second conductive type impurity 26 into a second region of the first semiconductor layer 21 [0040], 10the second conductive type impurity having the same amount in the second region of the first semiconductor layer as the first amount of the first conductive type impurity in the first region of the first semiconductor layer [0026], the second region being adjacent in a first (horizontal) direction along a top surface of the first 15semiconductor layer 21 (fig. 2C); 
forming a second semiconductor layer (second 27) on the top surface of the first semiconductor layer 21; 
selectively ion-implanting a first conductive type 24 impurity into a first region of the second semiconductor layer (second 27), the first 20region of the second semiconductor layer being positioned above the first region of the first semiconductor layer, the first conductive type impurity having a second amount in the first region of the second semiconductor layer;
selectively ion-implanting a second conductive type 26 impurity into a second region of the second semiconductor layer (second 27), the second region of the second semiconductor layer being 5positioned above the second region of the first 
10forming a third semiconductor layer (third 27) on the second semiconductor layer (second 27); 
selectively ion-implanting a first conductive type impurity 24 into a first region of the third semiconductor layer (third 27), the first region of the third semiconductor layer being positioned above 15the first region of the second semiconductor layer, the first conductive type impurity having a third amount in the first region of the third semiconductor layer (fig. 3A [0043]);
selectively ion-implanting a second conductive type 20impurity 26 into a second region of the third semiconductor layer (third 27), the second region of the third semiconductor layer being positioned above the second region of the second semiconductor layer (fig. 3A, [0043]), the second conductive type impurity 26 having the same amount in the second region of the third21 semiconductor layer as the third amount of the first conductive type impurity 24 in the first region of the third semiconductor layer [0026].  
Ono et al. do not teach the second amount20 being less than the first amount and the third amount being more than the second amount. 
Minato et al. teach in Fig. 16 and the related text a second amount (4, p+)20 being less than a first amount (4, lower p++) and a third amount (4, upper p++) being more than the second amount (4, p+). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ono et al. to include the second amount20 being less than the first amount and the third amount being more than the second amount as taught by Minato et al., in order to improve performance of a power semiconductor device ([0001] of Minato et al.).
5
As for claim 2, Ono et al. and Minato et al. disclose the method according claim 1, Ono et al. further disclose wherein 
the first semiconductor layer is formed in a plurality (21 and lower 27), the plurality of first semiconductor layers being stacked in a second (vertical) direction crossing the first (horizontal) direction, the plurality of first semiconductor layers each including the first region 24 and the 10second region 26, the first region including the first conductive type impurity 24, the second region including the second conductive type impurity 26; 
the second semiconductor layer (second 27) being formed on an uppermost first semiconductor layer of the plurality of first 15semiconductor layer (21 and lower 27); 
the third semiconductor layer is formed in a plurality (third 27 and fourth 27), the plurality of third semiconductor layer being stacked in the second direction on the second semiconductor layer (fig. 3A), the plurality of third semiconductor layers (third 27 
the first regions 24 and the second regions 26 are aligned respectively in the second direction (fig. 3A-4B).  

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2008/0246084) in view of Minato et al. (US 2003/0132450) in further view of Maeta et al. (US 2018/0076315).
As for claim 3-5, Ono et al. and Minato et al. disclose the method according claim 2, Ono et al. further disclose wherein the plurality of first semiconductor layers (21 and lower 27) has a first stacked width in the second direction (fig. 3A-4B); 5the plurality of second semiconductor layers has a second stacked (second 27) width in the second direction (fig. 3A-4B). 
Ono et al. do not disclose the first stacked width is wider than the second stacked width and a ratio of the second stacked width to the first stacked width is 0.6: 3.  
Maeta et al. teach in Fig. 1 and the related text a first stacked 4H/4L width is wider than a second stacked width 4A.  
Ono et al., Minato et al. and Maeta et al. are analogous art because they both are directed power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor. 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a ratio of the second stacked width to the first stacked width is 0.6: 3, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811